Title: Thomas Brown to Thomas Jefferson, 28 October 1818
From: Brown, Thomas
To: Jefferson, Thomas


          
            Respected Friend
            Troy
Oct 28th 1818
          
          Entertaining a high opinion of thy learning and useful abilities, and sincerely believing that it is thy wish to promote whatever may be of benefit to mankind; I have taken the liberty to forward to thee, the enclosed publication, by which thou wilt See what I have been able to effect by that  long Neglected tho’ powerful agent Electricity: which I think must be gratifying to thee, and to every other person who wishes the good of mankind.—I think it rather extraordinary, that, Altho’ there are very few remedies in the whole history of medicine, that has been more Strongly recommended than electricity, and that by a variety of writers of the highest reputation, yet, that no person in this country, has ever made a full & faithful trial of it before.—There has been Somethings respecting its application to diseases, that has retarded its progress as a medicine, which are now removed.—That thou mayest See the progress, or notice that has been taken of it, Since I began of the to make trial of it in disease, I have enclosed, only, a few of the peices that have appeared in print on the Subject Since the publication of the book.—As I have read thee, I feel as if I was Somwhat acquainted with thee. I have therefore written with the more freedom.—If thou Should find leasure, & be disposed to write me a line on the Subject, it would be gratefully received.
          
            Accept the assureances of my respect and esteem,
            Thos Brown
          
        